Exhibit 10.8

SECURED PROMISSORY NOTE

(Revolving Note)

 

$100,000,000

  April 30, 2010   Irvine, California

FOR VALUE RECEIVED, KBSII 350 PLUMERIA, LLC, a Delaware limited liability
company, KBSII MOUNTAIN VIEW, LLC, a Delaware limited liability company, KBSII
ONE MAIN PLACE, LLC, a Delaware limited liability company and KBSII PIERRE
LACLEDE CENTER, LLC, a Delaware limited liability company (“Borrowers”), HEREBY
PROMISE TO PAY to the order of WELLS FARGO BANK, NATIONAL ASSOCIATION (“Lender”)
the principal sum of One Hundred Million Dollars ($100,000,000), or if less, the
aggregate unpaid principal amount of all disbursements disbursed by Lender
pursuant to the requirements set forth in the Loan Agreement dated as of
April 30, 2010 (as amended, supplemented or restated from time to time the “Loan
Agreement”), among Borrowers, Lender, certain other Lenders named therein or
made parties thereto and Wells Fargo Bank, National Association, as
Administrative Agent, together with interest on the unpaid principal balance
hereof at the rate (or rates) determined in accordance with Section 2.7 of the
Loan Agreement from the date such principal is advanced until it is paid in
full. It is contemplated that there will be advances and payments under this
Note from time to time, but no advances or payments under this Note (including
payment in full of the unpaid balance of principal hereof prior to maturity)
shall affect or impair the validity or enforceability of this Note as to future
advances hereunder.

This Note is one of the Notes referred to in and governed by the Loan Agreement,
which Loan Agreement, among other things, contains provisions for the
acceleration of the maturity hereof and for the payment of certain additional
sums to Lender upon the happening of certain stated events. Capitalized terms
used in this Note without definition have the same meanings as in the Loan
Agreement.

The principal amount of this Note, unless accelerated in accordance with Loan
Agreement as described below, if not sooner paid, will be due and payable,
together with all accrued and unpaid interest and other amounts due and unpaid
under the Loan Agreement, on the Maturity Date.

This Note is secured by, among other things, the Security Documents referred to
in the Loan Agreement.

Borrowers may from time to time during the term of this Note borrow, partially
or wholly repay its outstanding borrowings, and reborrow, subject to all of the
limitations, terms and conditions of this Note, the Loan Agreement and of any
other agreement executed in connection with this Note, provided that the
outstanding principal balance of this Note shall at no time exceed the principal
amount stated above. The unpaid principal balance of this obligation at any time
shall be the total amounts advanced hereunder by the holder hereof less the
amount of principal payments made hereon by or for Borrowers, which principal
balance may be endorsed hereon from time to time by the holder.

Interest on the Loans is accrued and payable in arrears on the first Business
Day of each month during the term of the Loan Agreement, commencing with the
first Business Day of the first calendar month to begin after the date of this
Note. Interest will be computed on the basis of the actual number of days
elapsed in the period during which interest accrues and a year of three hundred
sixty (360) days. The Loan Agreement provides for the payment by Borrower of
various other charges and fees, in addition to the interest charges described in
the Loan Agreement, as set forth more fully in the Loan Agreement.

All payments of any amount becoming due under this Note shall be made in the
manner provided in the Loan Agreement, in Dollars.

Upon and after the occurrence of a Default, unless such Default is waived as
provided in the Loan Agreement, this Note may, at the option of Requisite
Lenders and without further demand, notice or legal process of any kind, be
declared by Administrative Agent, and in such case immediately shall become, due
and payable. Upon and after the occurrence of certain Defaults, this Note shall,
without any



--------------------------------------------------------------------------------

action by Lenders and without demand, notice or legal process of any kind,
automatically and immediately become due and payable.

Demand, presentment, protest and notice of nonpayment and protest, notice of
intention to accelerate maturity, notice of acceleration of maturity and notice
of dishonor are hereby waived by Borrowers. Subject to the terms of the Loan
Agreement, Lender may extend the time of payment of this Note, postpone the
enforcement hereof, grant any indulgences, release any party primarily or
secondarily liable hereon or agree to any subordination of Borrowers’
obligations hereunder without affecting or diminishing Lender’s right of
recourse against Borrowers, which right is hereby expressly reserved.

This Note has been delivered and accepted at Irvine, California. This Note shall
be interpreted in accordance with, and the rights and liabilities of the parties
hereto shall be determined and governed by, the laws of the State of California.

All notices or other communications required or permitted to be given pursuant
to this Note shall be given to the Borrowers, Administrative Agent or Lenders at
the address and in the manner provided for in the Loan Agreement.

In no contingency or event whatsoever shall interest charged in respect of the
Loan evidenced hereby, however such interest may be characterized or computed,
exceed the highest rate permissible under any law that a court of competent
jurisdiction shall, in a final determination, deem applicable hereto. If such a
court determines that Lenders have received interest hereunder in excess of the
highest rate applicable hereto, Lenders shall, at Administrative Agent’s
election, either (a) promptly refund such excess interest to Borrowers or
(b) credit such excess to the principal balance hereof. This provision shall
control over every other provision of all agreements between Borrowers,
Administrative Agent and Lenders.

Whenever possible each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Note.

The limitations on personal liability of the shareholders, partners and members
of Borrowers contained in Section 13.27 of the Loan Agreement shall apply to
this Note.

[Signatures Follow on Next Page]

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Note has been executed as of the date first set forth
above.

 

“BORROWER”

     

KBSII 350 PLUMERIA, LLC,

a Delaware limited liability company

      By:    KBSII REIT ACQUISITION IV, LLC,         

a Delaware limited liability company,

its sole member

         By:    KBS REIT PROPERTIES II, LLC,            

a Delaware limited liability company,

its sole member

            By:    KBS LIMITED PARTNERSHIP II,               

a Delaware limited partnership,

its sole member

               By:    KBS REAL ESTATE INVESTMENT TRUST II, INC.,               

a Maryland corporation,

general partner

                  By:    /s/ Charles J. Schreiber, Jr.                     
Charles J. Schreiber, Jr.                      Chief Executive Officer      

[Signatures Continue on Next Page]



--------------------------------------------------------------------------------

“BORROWER”

     

KBSII PIERRE LACLEDE CENTER, LLC,

a Delaware limited liability company

      By:    KBSII REIT ACQUISITION VI, LLC,         

a Delaware limited liability company,

its sole member

         By:    KBS REIT PROPERTIES II, LLC,            

a Delaware limited liability company,

its sole member

            By:    KBS LIMITED PARTNERSHIP II,               

a Delaware limited partnership,

its sole member

               By:    KBS REAL ESTATE INVESTMENT TRUST II, INC.,               

a Maryland corporation,

general partner

                  By:    /s/ Charles J. Schreiber, Jr.                     
Charles J. Schreiber, Jr.                      Chief Executive Officer      

[Signatures Continue on Next Page]



--------------------------------------------------------------------------------

“BORROWER”

     

KBSII MOUNTAIN VIEW, LLC,

a Delaware limited liability company

      By:    KBSII REIT ACQUISITION III, LLC,         

a Delaware limited liability company,

its sole member

         By:    KBS REIT PROPERTIES II, LLC,            

a Delaware limited liability company,

its sole member

            By:    KBS LIMITED PARTNERSHIP II,               

a Delaware limited partnership,

its sole member

               By:    KBS REAL ESTATE INVESTMENT TRUST II, INC.,               

a Maryland corporation,

general partner

                  By:    /s/ Charles J. Schreiber, Jr.                     
Charles J. Schreiber, Jr.                      Chief Executive Officer      

[Signatures Continue on Next Page]



--------------------------------------------------------------------------------

“BORROWER”

     

KBSII ONE MAIN PLACE, LLC,

a Delaware limited liability company

      By:    KBSII REIT ACQUISITION VII, LLC,         

a Delaware limited liability company,

its sole member

         By:    KBS REIT PROPERTIES II, LLC,            

a Delaware limited liability company,

its sole member

            By:    KBS LIMITED PARTNERSHIP II,               

a Delaware limited partnership,

its sole member

               By:    KBS REAL ESTATE INVESTMENT TRUST II, INC.,               

a Maryland corporation,

general partner

                  By:    /s/ Charles J. Schreiber, Jr.                     
Charles J. Schreiber, Jr.                      Chief Executive Officer      